          Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 1 of 8



 1                       LAW OFFICES
          BROENING OBERG WOODS & WILSON
 2                PROFESSIONAL CORPORATION
                  2800 NORTH CENTRAL AVENUE
 3                  PHOENIX, ARIZONA 85004
                   TELEPHONE: (602) 271-7700
 4                 FACSIMILE: (602) 258-7785
     Sarah L. Barnes /Bar No. 020362
 5   E-mail: slb@bowwlaw.com
             kel@bowwlaw.com
 6
     Attorneys for Defendant Charles L. Ryan
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                    FOR THE DISTRICT OF ARIZONA
 9
     Kirk Poeppe                                      Case No. 2:18-cv-01828-JJT-DMF
10
                       Plaintiff,                     DEFENDANT RYAN’S MOTION
11                                                    FOR SUMMARY JUDGMENT RE
             v.                                       INJUNCTIVE RELIEF CLAIMS
12
     Corizon Health Services, et al.
13
                       Defendants.
14
             Defendant Charles L. Ryan, with respect to injunctive relief, by and through
15
     undersigned counsel, hereby moves for summary judgment in his favor on Plaintiff’s
16
     claims for injunctive relief, which are now moot, in light of Plaintiff’s release from prison.
17
     This Motion is supported by the following Memorandum of Points and Authorities.
18
                          MEMORANDUM OF POINTS AND AUTHORITIES
19
     I.      RELEVANT FACTS
20
             In his Complaint, Plaintiff seeks relief in the nature of injunctive relief, to include a
21
     surgery and to be seen regularly by a neurologist, and he states that Defendants are being
22
     malicious and deliberately indifferent to his serious medical needs. Statement of Facts
23
     (“SOF”), ¶ 1, filed simultaneously herewith. After various briefing on matters between
24
     Plaintiff and the other Defendants, on August 1, 2019, Plaintiff filed a Motion for
25
     Preliminary Injunction, in which Plaintiff alleged that he had his pain medications
26
     improperly discontinued; that he has not been provided a required wheelchair; and, that he
27
     had not been provided a required follow-up consultation for back surgery. SOF ¶ 2. He also
28
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 2 of 8



 1   argued that the neurologist recommendations were not being followed. SOF ¶ 2 . At that
 2   point, Defendant Ryan, with respect to the newly sought injunctive relief was added and
 3   undersigned counsel appeared on his behalf. SOF ¶ 3. After additional briefing on
 4   Plaintiff’s Motion for Injunction, this Court entered an Order and Order to Show Cause
 5   requiring Defendants to respond further regarding aspects of the injunctive relief sought,
 6   and Defendants complied. SOF ¶ 4. There were various other briefs filed by Plaintiff, some
 7   of which the Court also recently addressed, including Plaintiff’s notification to the Court
 8   that he was released from prison on September 15, 2019, and is now living in Michigan.
 9   SOF ¶ 5. However, this Court has made no other rulings or findings with respect to
10   Defendants’ responses/notifications per the Order and Order to Show Cause. SOF ¶ 6.
11          Plaintiff has been released and his probation terms allow him to live in Michigan
12   and be supervised on probation there, by Michigan authorities. SOF ¶ 7. Plaintiff would
13   thus only possibly be placed back in ADOC custody again if he commits a new criminal
14   violation, has ongoing probation violations or absconds from probation in the next three (3)
15   years. SOF ¶ 8. In other words, Plaintiff would have to commit a new crime and be caught,
16   during the next three years, abscond from probation (and be caught) or commit continuous
17   violations of the terms of his probation (and be caught doing such) in order for Michigan to
18   potentially ask Arizona to take back custody of Mr. Poeppe. SOF ¶ 9. Indeed, Michigan
19   would then have to make that request or demand of Arizona, since it is not automatic.
20   II.    ARGUMENT
21          A.     Summary Judgment Standard
22          Summary judgment is proper if “the movant shows that there is no genuine dispute

23   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

24   Civ. P. 56(a). The movant has the initial burden of showing that no genuine issue of

25   material fact exists. Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). The movant must

26   inform the court of the basis for its motion, and identify those portions of “the pleadings,

27   depositions, answers to interrogatories, and admissions on file, together with the affidavits,

28   if any,” which it believes demonstrates the absence of a genuine issue of material fact. Id.


                                                   2
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 3 of 8



 1   The movant can also discharge its initial burden by pointing out to the court that there is an
 2   absence of evidence to support the nonmoving party’s case. Id. at 325.
 3          If the movant meets this burden, the party opposing summary judgment must offer
 4   evidence of specific facts sufficient to raise a genuine issue for trial. Matushita Elec. Indus.
 5   Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). A pro se plaintiff cannot rely
 6   only on his allegations but must support his complaint by presenting significant and
 7   probative evidence. Franklin v. Murphy, 745 F.2d 1221, 1235 (9th Cir. 1984) abrogated on
 8   other grounds by Neitzke v. Williams, 490 U.S. 319 (1989); see also Anderson v. Liberty
 9   Lobby, Inc., 477 U.S. 242, 256-57 (1986). The nonmoving party must go beyond the
10   pleadings and by his own affidavits, or by the “depositions, answers to interrogatories, and
11   admissions on file,” designate “specific facts showing that there is a genuine issue for
12   trial.” Celotex Corp., 477 U.S. at 324. Only disputes over facts that might affect the
13   outcome of the suit under the governing law will properly preclude the entry of summary
14   judgment.” Anderson, 477 U.S. at 248. If the evidence is merely colorable, or is not
15   significantly probative, summary judgment may be granted. Id. at 249-50. As elaborated
16   below, even when viewing the facts in a manner most favorable to Plaintiff, the Court
17   should enter summary judgment in Defendant Ryan’s favor regarding injunctive relief
18   claims.
19          B.     Plaintiff’s Injunctive Relief Claims Are Moot Due To His Release From
                   Prison
20
            A case is moot, and, therefore, a court lacks jurisdiction if there is no longer a "live"
21
     controversy between the parties; they lack a "legally cognizable interest in the
22
     outcome." Demery v. Arpaio, 378 F.3d 1020, 1025 (9th Cir. 2004) (citing Powell v.
23
     McCormack, 395 U.S. 486, 496 (1969)). A prisoner's release from prison often moots his
24
     claims for declaratory or injunctive relief because his injury could not be redressed by
25
     changes in the institution's rules, unless the case is a certified class action. E.g., Dilley v.
26
     Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995). As acknowledged by Plaintiff, he has been
27
28

                                                    3
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 4 of 8



 1   released from Lewis Prison and now lives in Michigan. As such, the pending injunctive
 2   relief claims should be dismissed as moot.
 3          And there are only limited exceptions to the mootness doctrine in this regard. If a
 4   matter comes before the court that is "capable of repetition but evading review," it is
 5   considered a live controversy within the jurisdiction of the court. E.g., Demery, 378 F.3d at
 6   1026-27. However, this exception only applies "when (1) the duration of the challenged
 7   action is too short to be litigated prior to cessation, and (2) there is a reasonable expectation
 8   that the same parties will be subjected to the same offending conduct." Id. at 1026
 9   (citing Spencer v. Kemma, 523 U.S. 1, 17-18 (1998)). This exception to the mootness
10   doctrine is also appropriate only in "exceptional situations." City of Los Angeles v.
11   Lyons, 461 U.S. 95, 109 (1983).
12          The other exception recognized by the Ninth Circuit is one that is based on certain
13   situations analogized to the class-action context, such that release will not moot the
14   injunctive relief claims if the challenged government policies are on-going and threaten to
15   infringe the rights of others similarly situated. United States v. Brandau, 578 F.3d 1064,
16   1067-68 (9th Cir. 2009); United States v. Howard, 480 F.3d 1005, 1009-10 (9th Cir. 2007)
17   overruled on other grounds by United States v. Sanchez-Gomez, 859 F.3d 649 (9th Cir.
18   2017) vacated and remanded on other grounds by U.S. v. Sanchez-Gomez, 138 S.Ct. 1532
19   (2018); Or. Advocacy Ctr. v. Mink, 322 F.3d 1101, 1116-18 (9th Cir. 2003); United States
20   v. Brandau, 578 F.3d 1064, 1067-68 (9th Cir. 2009). Neither of these exceptions apply to
21   Plaintiff.
22          C.     Not Capable of Repetition, Yet Evading Review
23          Plaintiff cannot satisfy the second prong of the first exception because there is no

24   reasonable expectation that the same parties will be subjected to the same offending

25   conduct. Demery, 378 F.3d at 1026. The Supreme Court has defined "reasonable

26   expectation" in this context to mean a "demonstrated probability" rather than a "mere

27   physical or theoretical possibility." Murphy v. Hunt, 455 U.S. 478, 482 (1982).

28   Specifically, the question is whether the record demonstrates a "reasonable expectation"


                                                     4
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 5 of 8



 1   that Plaintiff will return to ADOC custody and, thereby, be subjected to conditions that he
 2   contends infringed upon his constitutional right to adequate medical care.
 3          As noted above, Plaintiff now lives in Michigan and reports to a probation officer
 4   there. Plaintiff would thus only possibly be placed back in ADOC custody again if he
 5   commits a new criminal violation, has ongoing probation violations or absconds from
 6   probation. In other words, Plaintiff would have to commit a crime (and be caught) in the
 7   next three (3) years, abscond from probation (and be caught) or commit continuous
 8   violations of the terms of his probation (and be caught doing such) in order for Michigan to
 9   maybe ask Arizona to take back custody of Mr. Poeppe. Indeed, Michigan would then have
10   to make that request or demand of Arizona. And because Plaintiff is able and, in fact, is
11   required by law not to violate the conditions of his post-prison supervision and not to
12   commit any new crime, the Court will not presume for purposes of this mootness analysis
13   that Plaintiff will do otherwise. See Reimers v. State of Oregon, 863 F.2d 630, 632 (9th Cir.
14   1988) ("In this case, the possibility of recurrence . . . depends on [Plaintiff] committing
15   another crime. Thus, we will not apply the repetition doctrine because [Plaintiff] is able,
16   and indeed is required by law, to prevent this from occurring.").
17          Accordingly, since it is only a mere possibility, there is no reasonable expectation
18   that Mr. Poeppe would be returned to an ADOC facility, such that he could then be re-
19   exposed to the allegedly offending conduct about which he complains in this litigation.
20   Plaintiff's circumstances do not establish a "demonstrated probability" that Plaintiff will
21   again be subjected to ADOC custody. Id.; see also Pierce v. Thomas, No. 08-CV-705-MA
22   2009, WL 2476606, at *3 (D. Or. Aug. 10, 2009) ("[C]ourts have been reluctant to find a
23   reasonable probability of repetition where the action will be repeated based on the
24   petitioner's own wrongdoing.").
25          D.     Not Analogous To A Class Action
26          Even if his injunctive claims are moot, Plaintiff may argue that, similar to a class

27   action, the Court still has jurisdiction to consider the injunctive relief claims if the allegedly

28   improper handling of medical treatment of which he complained is based on policies still in


                                                     5
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 6 of 8



 1   effect and other similarly situated inmates may suffer the same alleged violation of their
 2   constitutional rights. However, this exception, which is carved out in Howard, Brandau,
 3   and Mink, is a limited extension of the rule regarding certified classes, as applied to groups
 4   of challengers that have not been certified as a class, but who, nevertheless, represent
 5   individuals still affected by the on-going government policy. Plaintiff’s case does not fall
 6   within the parameters of this extension of the class action exception.
 7          In Howard, the Ninth Circuit cited the Supreme Court's decision in Gerstein v.
 8   Pugh to support its extension of this exception to a group of seventeen inmates whose
 9   exposure to the challenged federal court's policy requiring leg shackles for inmates making
10   courtroom appearances was long past. 480 F.3d at 1009-10. In Gerstein, the Court applied
11   this "narrow" exception to a class action in which the class members were no longer
12   subject to the policy at issue, but the "constant existence of a class of persons suffering the
13   deprivation is certain" and the public defender who represented the class had other
14   potentially affected clients. 420 U.S. 103, 111 n. 11 (1975). Relying on Gerstein to support
15   its extension of the exception, the Ninth Circuit concluded in Howard that its case was
16   "materially similar to a class action in which the class representative's claims may become
17   moot, but there are members of the class whose claims are not moot." Id. at 1010.
18          The Ninth Circuit similarly applied this exception in Mink, in which one of the
19   plaintiffs was a nonprofit organization suing the government on behalf of mentally
20   incapacitated criminal defendants. 322 F.3d at 1118. In applying the exception to an
21   organization's challenge to a government policy, the Ninth Circuit once again relied
22   on Gerstein. Id. at 1117-18 ("[h]ere, as in Gerstein, the . . . constant existence of [Oregon
23   Advocacy Center's] constituents suffering the deprivation is certain.").
24          Here the record does not show this matter is "materially similar to a class action,"
25   nor that Plaintiff represents the interests of other inmates generally. The record clearly
26   reflects Plaintiff was incarcerated with numerous other inmates, whose medical care would
27   also be overseen by the ADOC, but Plaintiff was not joined by any of them at any point in
28   this action, nor did Plaintiff seek to certify a class to challenge ADOC’s policies.

                                                    6
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 7 of 8



 1   Moreover, Plaintiff is not a part of an organization whose interests are affected by the
 2   outcome of this case as in Mink. And Plaintiff' is unrepresented, so he does not have legal
 3   counsel who is a public defender with numerous clients whose interests are at stake in the
 4   outcome of this action, as was the case in Howard and Gerstein. See 480 F.3d at 1010; 420
 5   U.S. at 111 n. 11.
 6          Accordingly, this narrow extension of the class action exception also does not apply
 7   to Plaintiff, and indeed, if it were applied as such, it would functionally subsume the well-
 8   established rule that a prisoner's release from the institution against which he seeks
 9   injunctive or declaratory relief moots the prisoner's claim.
10   III.   CONCLUSION
11          For these reasons, Defendant Ryan, in his official capacity and with respect to
12   injunctive relief, respectfully requests that the Court dismiss Plaintiff’s injunctive relief
13   claims as moot.
14          RESPECTFULLY SUBMITTED this 16th day of October, 2019.
15                                          BROENING OBERG WOODS & WILSON, P.C.
16
                                            By: /s/ Sarah L. Barnes ______________________
17                                                  Sarah L. Barnes
                                                    2800 North Central Avenue
18                                                  Suite 1600
                                                    Phoenix, Arizona 85004
19                                                  Attorneys for Defendant Charles L. Ryan
20
21
22
23
24
25
26
27
28

                                                    7
       Case 2:18-cv-01828-JJT-DMF Document 123 Filed 10/16/19 Page 8 of 8



 1
 2                                 CERTIFICATE OF SERVICE

 3         I hereby certify that on this 16th day of October, 2019, I electronically transmitted the

 4 foregoing with the Clerk of the Court using the CM/ECF system for filing, with copies
 5 submitted by U.S. mail to the following recipients:
 6                                          Kirk Poeppe
                                        9260 Pine Knob Road
 7                                      Clarkston, MI 48348
                                           Plaintiff Pro Se
 8
                                     Anthony Joseph Fernandez
 9                                      Nichole Lynn Rowey
                                 Quintairos Prieto Wood & Boyer PA
10                                2390 E Camelback Rd., Ste. 440
                                         Phoenix, AZ 85016
11                                Counsel for Corizon Defendants
12
13
14   /s/ Kathy Lake
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    8
